Citation Nr: 0903212	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a kidney disorder as a result of treatment 
received from a Department of Veterans Affairs Medical 
Center/facility (VAMC).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In March 2006, the veteran presented testimony at a hearing 
conducted at the St. Louis RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A kidney disorder, to include renal disease, was not 
shown to be caused by VA treatment provided in February 1995.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for a kidney disorder as a result of treatment received from 
a Department of Veterans Affairs Medical Center/facility 
(VAMC) have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in February 2004.  The letter 
addressed all of the notice elements, including a description 
of the requirements to substantiate a claim under the 
provisions of 38 U.S.C.A. § 1151 for claims filed after 
October 1, 1997, and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because entitlement to benefits under 38 U.S.C.A. § 1151 is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in connection with her claim in June and August 
2004 and December 2006.  VA has also assisted the veteran and 
her representative throughout the course of this appeal by 
them of the laws and regulations relevant to her claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

Under certain circumstances 38 U.S.C.A. § 1151(a) grants 
compensation for qualifying disabilities to veterans in the 
same manner as if such disability were service-connected.  
See also 38 C.F.R. § 3.361.  Initially, there must be 
evidence of additional disability, as shown by comparing the 
veteran's condition before and after the VA medical care in 
question.  38 C.F.R. § 3.361(b).  In determining whether 
disability resulted from disease or injury or aggravation of 
an existing disease or injury suffered as a result of VA 
care, the evidence must show actual causation rather than 
coincidental occurrence.  38 C.F.R. § 3.361(c)(1).  The 
disability must not be the result of the veteran's failure to 
follow properly given medical instructions.  38 U.S.C.A. § 
1151(a); 38 C.F.R. § 3.301(c)(3).

For claims filed after October 1, 1997, the disability must 
be caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran by VA, and the proximate 
cause of the disability was (a) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (b) an 
event that was not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1); 38 C.F.R. 
§ 3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care or medical or surgical treatment 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The veteran 
contends that she developed a kidney disorder as the result 
of surgery she had at the VAMC in February 1995.  In 
particular, she alleges that she has a hole in her kidney 
from attempts to put in a colostomy bag during her surgery.

A summary of the medical evidence of record from the VAMC and 
B.J.H. pertinent to the claim reflected that in February 
1995, the veteran presented to a VAMC emergency room with 
right upper quadrant pain.  It was noted that the veteran's 
past medical history was remarkable for a hemorrhagic cyst 
which was operated on and her right tube and ovary were 
removed in September 1985 at a private facility, S.L.U.H. 
(also referred to as S.L.U.C.)  A sonogram revealed 
hydronephrosis and a IVP showed a dense right nephrogram that 
was thought to be a right obstructing distal ureteral stone.  
The veteran was taken into surgery.  As there was a question 
of a small stone noted on the initial retrograde pyelogram, 
interventional radiology was consulted.  Given the long 
distance of distal ureteral narrowing, it was possible that 
it represented fibrosis or devitalized or devascularized 
ureter from her prior surgery.  A right percutaneous 
nephrostomy tube was attempted on February 2, 1995, but was 
unsuccessful.  A CT scan revealed a pelvic mass.  A right 
percutaneous nephrostomy tube was successfully place on 
February 3, 1995, but it could not be coiled well within the 
collecting system, and therefore a good antegrade 
nephrostogram could not be obtained.  The tube was attempted 
to be repositioned on February 4, 1995.  Another CT scan 
revealed a large pelvic mass which was calcified in places.  
At a urology conference on February 8, 1995, it was felt that 
a MRI would be helpful in gaining a diagnosis.  

The veteran was then sent to B.J.H., a private hospital, on 
February 10, 1995, where preliminary reports revealed a left 
ovarian mass probably consistent with a cystic teratoma.  It 
was unclear whether this mass was impinging on the right 
distal ureter.  The veteran underwent excision of the 
hemorrhagic ovarian cyst with adhesions of the cyst and 
fallopian tube to bowel.  Because the veteran had previously 
undergone a right salpingo-oophorectomy in September 1985 for 
a hemorrhagic cyst, she also underwent a hysterectomy.  She 
also had a right distal ureterectomy with right psoas hitch 
ureteral reimplantation, and the final pathology of the right 
distal ureter was compatible with fibrosis and a foreign body 
reaction.  It was presumed that the ureter had been rendered 
ischemic or injured during her previous operation in 1985 
when she underwent a right salpingo-oophorectomy at the 
S.L.M.C.  

Following her treatment at B.J.H., the veteran was 
transferred back to the VAMC on February 17, 1995, for 
postoperative convalescence and removal of her urethral 
catheter.  On February 21st, her staples were removed and on 
February 22nd, she underwent a gravity cystogram.  There was 
no extravasation of contrast noted and she did have a right 
ureteral stent and refluxed freely up into her right kidney.  
As there was no evidence for extravasation, the urethral 
catheter was removed and she was discharged home.  

Following the February 1995 surgeries, a May 1995 urogram 
showed postoperative changes of the right ureter and bladder, 
mild right hydronephrosis, and dilated distal right 
ureter/deformed right bladder, with possible reflux.  A 
cystogram was recommended.  In July 1995, the veteran 
underwent removal of a right ureteral stent and cystoscopy.  
An August 1995 report reflected that the veteran had 
complained of persistent right flank pain as well as stress 
incontinence since her February 1995 surgeries.  Following a 
cystoscopy and cystometrogram, there was no evidence of 
leakage on either study.  A September 1995 CT scan indicated 
a dense persistent nephrogram of the right kidney consistent 
with a renal obstruction and there was a left adnexal mass in 
the pelvis.  A February 1998 ultrasound of the kidneys showed 
no evidence of a tumor mass, hydronephrosis, or renal stone.  
A September 2003 CT scan showed a right flank subcutaneous 
lipoma, and in December 2003, the veteran underwent an 
excision of the right flank mass.  

In January 2005, a VA renal scan showed evidence of either an 
intrinsic renal disease or obstruction.  A March 2005 renal 
scan suggested intrinsic renal disease, that was thought to 
be related to diabetes.  

As reflected above, it appears that the veteran has renal 
disease.  However, to establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  After reviewing the medical 
evidence of record, the evidence does not establish that the 
VA surgeries the veteran underwent in February 1995 are the 
proximate cause of her current renal disease.  

In this regard, in August 2004, a VA urologist noted that the 
veteran underwent surgery to repair a ureteral stricture, 
which could be caused by any number of external stimuli.  The 
examiner noted that trauma, specifically post-surgical, was 
seen most frequently as the cause.  The examiner suspected 
that a prior surgical procedure or other traumatic event 
during a pregnancy would be the etiology in the veteran's 
case.  The examiner determined that the February 1995 surgery 
was not only appropriate but carried out with precision.  
Following the addition of further VA and B.J.H. records to 
the claims file, the same urologist reviewed the veteran's 
records a second time in December 2006.  The examiner 
determined that the obstructed right kidney was most likely 
due to the right salpingo-oophorectomy performed long before 
the 1995 surgery.  The examiner noted that VA acted 
appropriately and timely.  He concluded that the renal 
insufficiency had nothing to do with the 1995 surgery.  

The Board affords this examiner's opinions great probative 
weight.  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  As noted in the summary of the 
veteran's February 1995 surgeries, the final pathology of the 
right distal ureter was compatible with fibrosis and a 
foreign body reaction, and it was presumed that the ureter 
had been rendered ischemic or injured during her previous 
operation in 1985 when she underwent a right salpingo-
oophorectomy at a private facility.  There was no indication 
in the VA or the B.J.H. records that the 1995 surgeries 
caused any disability, which supports the examiner's 
conclusions.  Further, there was no indication that VA failed 
to timely diagnose and properly treat the renal abnormality 
proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  In fact, there is no evidence that 
the veteran currently has a renal obstruction, or that her 
renal disease was caused by the 1995 surgeries.  Rather, her 
renal disease appears to be caused by diabetes.  As such, the 
opinion is persuasive as it was based on a thorough review of 
the claims file and was consistent with the other evidence or 
record.  

In sum, without any indication that the renal disease was 
proximately caused by the surgeries, entitlement to benefits 
under 38 U.S.C.A. § 1151 cannot be granted.  38 C.F.R. 
§ 3.361(c).  To the extent the veteran contends that she has 
a kidney disability, to include renal disease that was caused 
by her surgeries in February 1995, she, as a layperson, is 
not qualified to render a medical opinion as to etiology of 
her disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, there is no need to assess whether 
the requirements of sections (d)(1) or d(2) were met.  
38 C.F.R. § 3.361(c).  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151.  
Accordingly, the Board concludes that compensation for 
additional disability is not warranted.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a kidney disorder as a result of treatment 
received from a Department of Veterans Affairs Medical 
Center/facility (VAMC) is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


